Per Curiam. Respondent Larry Norris petitions for a rehearing of this court’s decision to stay the execution of Charles Laverne Singleton pending resolution of his petition for a declaratory judgment and all necessary writs to enforce that judgment. Because the execution scheduled for March 11, 1998, was in fact stayed by this court’s order, the issue is now moot. We choose, however, to address issues of significant public interest raised in the rehearing petition that may well reoccur in the future. See Wilson v. Pulaski Ass’n of Classroom Teachers, 330 Ark. 298, 954 S.W.2d 221 (1997); Thomas v. Board of Correction and Community Punishment, 324 Ark. 6, 918 S.W.2d 156 (1996). Contrary to Norris’s assertion, we consider this case to be categorically different from the cases of Pickens v. Tucker, 316 Ark. 811, 875 S.W.2d 835 (1994), Fairchild v. Norris, 314 Ark. 221, 861 S.W.2d 111 (1993), and Rector v. Clinton, 308 Ark. 104, 823 S.W.2d 829 (1992). In those cases, the issue raised was either not apposite to the Singleton facts or had already been decided. In Pickens, the point at issue solely related to executive clemency and whether the governor, who had represented the State as attorney general in Pickens’s appeal, was impartial. The period of time following our decision was sufficient for a clemency decision by the chief executive prior to the execution date. In Fairchild, we concluded that the federal district court had adequately addressed and decided the mental retardation issue, using the same definition employed in Act 420 of 1993. In Rector, we said that we could not disagree with the circuit court’s finding that there had been no change in Rector’s mental condition since his evaluation by federal authorities in 1989. Thus, we found no violation of the standard set in Ford v. Wainright, 477 U.S. 399 (1986).  We discount the State’s position that under our Singleton decision, stays of execution would now be warranted in those cases. Here, the point raised in Singleton’s petition for a stay was: Can the State forcibly medicate him for a legitimate reason when a side effect of that medication is to render him legally sane for purposes of execution? That question had not been addressed or decided in this case or in any analogous case. We concluded that the issue presented was bona fide and not frivolous, and, thus, the proceeding in circuit court was “competent.” See Ark. Code Ann. §16-90-506(a)(l) (Supp. 1997). We also concluded that the question had to be resolved prefatory to any execution. Under those unique facts, the stay was granted. Petition denied. Arnold, C.J., and Glaze and Corbin, JJ., dissent.